Citation Nr: 0303591	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  97-18 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether termination of the veteran's improved pension 
benefits effective January 1, 1996, was proper.

2.  Whether a debt in the amount of $11,089.00 stemming from 
an overpayment of improved pension benefits was properly 
calculated.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to 
September 1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2001 decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which terminated the veteran's pension 
effective January 1, 1994, and to another February 2001 
letter which calculated that overpayment debt in the amount 
of $13, 977.00.

In a May 29, 2001, decision, the RO amended the pension 
termination date to January 1, 1996, and established a 
pension rate from January 1, 1994, to December 31, 1995, that 
was less than that which was payable prior to the February 
2001 decision.  That amendment reduced the calculated 
overpayment by $2,888.00 to $11,089.00.  However, as that 
amended decision does not represent a total grant of benefits 
sought on appeal, this claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
Board finds that the issues remaining on appeal are the 
propriety of the termination of improved pension benefits 
effective January 1, 1996, and the propriety of the 
calculated debt charged to the veteran during the period from 
January 1, 1994, to March 1, 1998, in the amount of 
$11,089.00.

The veteran has also requested a waiver of recovery of the 
debt at issue in this case.  Waiver of recovery of that debt 
was denied by an April 2002 decision of the Committee on 
Waivers and Compromises.  At his September 2002 hearing 
before the undersigned, the veteran expressed disagreement 
with that decision.  A valid notice of disagreement must be 
filed with the activity that entered the determination.  In 
this case the veteran's notice of disagreement should be 
submitted to the RO.  However, the filing of a notice of 
disagreement in the wrong place can serve to toll, or stop, 
the running of the one-year period for filing the notice.  
Santana-Vengas v. Principi, 99-7193 (Fed. Cir. Dec. 17, 
2002).  The veteran is advised that if he wishes to appeal 
the denial of waiver of overpayment, he should submit a 
notice of disagreement with the RO.


REMAND

The Board finds that the claims folder does not show that the 
veteran was notified of the income and expense information 
used in calculating the pension overpayment adjustment in May 
2001.  The veteran was informed of the reduction of his 
overpayment, but not of the basis for the reduction.  The 
Board is also unable to determine the basis for the 
calculation of the current overpayment.

Accordingly, this case is REMANDED for the following:

1.  The RO should perform a paid-due 
audit of the veteran's pension account 
for the period during which the 
overpayment in question was incurred.  
That audit should include, for each 
pension adjustment, the income amount, 
the unreimbursed medical expenses 
considered, the maximum pension rate 
used, the amount due to the veteran, and 
the amount paid to the veteran.  A copy 
of that information should be mailed to 
the veteran and a copy should be included 
in the claims folder.

2.  The veteran should be provided a VCAA 
notice letter informing him of the 
evidence necessary to substantiate his 
claims and of what evidence he is 
responsible for obtaining and what 
evidence VA will obtain.

3.  Following completion of the 
foregoing, the RO should review the 
issues on appeal, complying with all 
applicable notice and development 
requirements.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
informs him of the provisions of 
38 C.F.R. § 3.159 and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


